Interim Decision #1410

AfATTFX of AzauTia

In SECTION 245 Proceedings
A-13409088
A-13985570-1

Decided by Acting Regional Oentndesicnter October 15, 1984
Adjustment of status under section 245, Immigration and Nationality Act, as
amended, is denied, in the exercise of discretion, to an alien who, with a preconceiVed intention to establish permanent residence in this country, sought
and gained entry into the United States as a nonimmigrant visitor, since the
bona Ades of the alien in securing his nonimmigrant visa is a persuasive factor
in considering the exercise of such discretion.

DISCUSSION: The applications have been denied by the District
Director, New Orleans, Louisiana, who has certified his decisions in
these cases to this office for review. The applicants, natives and citizens
of Guatemala, are a man, his wife and their unmarried, minor child.
Being a family group, the cases will be considered together.
The applications were denied in the exercise of the Attorney General's discretion because at the time the applicants obtained their
nonimmigrant visas from the American Consul in Guatemala City,
Guatemala, and at the time of their admission into the United States
on March 5, 1961 as nonimmigrant visitors for pleasure, they intended
to apply for permanent residence in this country and to make their
home here.
When interviewed by an officer of this Service on April 1, 1964 concerning their applications for permanent residence in the United
States, the adult applicants stated under oath that, although they told
the American Consul when applying for their nonimmigrant visas
that they were coming to the United States on a visit, it was their actual
intention to come here for permanent residence. They explained in the

interview that they had done this on the advice of a relative in this
country and because it takes too long to obtain immigrant visas in
Guatemala. In his brief in answer to the notice of denial, the principal
applicant states that at the time he and his family applied to the
American Consul for their nonimmigrant visas "there was no fixed
774

Interim Decision #1410
intention on my part to stay away from Guatemala City, but there was
hope that when I got to the United States I might find circumstances
to permit me to become a permanent resident in the United States."
The applicants' statements to the Service officer when interviewed
are so completely frank and in detail with respect to their true intention in coming to this country that, notwithstanding the brief, it is
clear they planned to remain here permanently and that their applications for permanent residence were filed in furtherance of such plan
which was conceived prior to their arrival in the United States, and,

indeed, prior to their applications for their nonimmigrant visas.
While there is no statutory bar to the approval of these applications,
the bona fides of the applicants in obtaining their nonimmigrant visas
and in gaining admission into the United States are persuasive factors
is considering the exercise of the Attorney General's discretion. The
method used by the applicants to seek permanent residence in this country indicates their wilful disregard for visa-issuing procedures which
cannot be ignored or condoned. The applications do not, therefore,
warrant the favorable exercise of discretion, and they were properly
denied. Accordingly, the District Director's decisions will be

approved.

ORDER: The decisions of the District Director denying the applications are approved.

715

